Citation Nr: 0118563	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-10 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a back injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disease, including eczema and neurodermatitis.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran had qualifying active service in the Merchant 
Marine from August 2, 1945 to August 15, 1945, and in the 
military from August 1952 to August 1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in May 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran did not appeal an October 1991 decision by 
the Board, which denied entitlement to service connection for 
back disability.

2.  Evidence received since the Board's October 1991 decision 
is cumulative or duplicative of that on file at the time of 
the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for back 
disability.

3.  The veteran did not appeal an October 1991 decision by 
the Board, which denied entitlement to service connection for 
tinnitus.

4.  Evidence received since the Board's October 1991 decision 
is cumulative or duplicative of that on file at the time of 
the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for tinnitus.

5.  The veteran did not appeal an October 1991 decision by 
the Board, which denied entitlement to service connection for 
sinusitis.

6.  Evidence received since the Board's October 1991 decision 
is cumulative or duplicative of that on file at the time of 
the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for sinusitis.

7.  The veteran did not appeal an October 1991 decision by 
the Board, which denied entitlement to service connection for 
skin disease, including eczema and neurodermatitis.

8.  Evidence received since the Board's October 1991 decision 
is cumulative or duplicative of that on file at the time of 
the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for skin disease, 
including eczema and neurodermatitis.

9.  The veteran did not appeal an October 1991 decision by 
the Board, which denied entitlement to service connection for 
the residuals of a head injury.
10.  Evidence received since the Board's October 1991 
decision is cumulative or duplicative of that on file at the 
time of the decision and is not so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for the 
residuals of a head injury.

11.  The veteran did not appeal an October 1991 decision by 
the Board, which denied entitlement to service connection for 
psychiatric disability.

12.  Evidence received since the Board's October 1991 
decision is cumulative or duplicative of that on file at the 
time of the decision and is not so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for 
psychiatric disability.


CONCLUSIONS OF LAW

1.  The Board's October 1991 decision, which denied 
entitlement to service connection for back disability is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 
(1991). 

2.  The evidence received since the Board's October 1991 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2000).

3.  The Board's October 1991 decision, which denied 
entitlement to service connection for tinnitus is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991). 

4.  The evidence received since the Board's October 1991 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2000).
5.  The Board's October 1991 decision, which denied 
entitlement to service connection for sinusitis is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991). 

6.  The evidence received since the Board's October 1991 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for sinusitis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2000).

7.  The Board's October 1991 decision, which denied 
entitlement to service connection for skin disease, including 
neurodermatitis and eczema is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 19.104 (1991). 

8.  The evidence received since the Board's October 1991 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for skin disease, 
including neurodermatitis and eczema.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (a) (2000).

9.  The Board's October 1991 decision, which denied 
entitlement to service connection for the residuals of a head 
injury is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 19.104 (1991). 

10.  The evidence received since the Board's October 1991 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for the residuals 
of a head injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2000).

11.  The Board's October 1991 decision, which denied 
entitlement to service connection for psychiatric disability 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 19.104 (1991). 

12.  The evidence received since the Board's October 1991 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for back 
disability; tinnitus; sinusitis; a skin disorder; the 
residuals of a head injury, and for psychiatric disability.  
Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  A preexisting injury or disease is 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a finding that the 
increase in disability was due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2000).  

Where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
legitimately be questioned, continuity of symptomatology is 
required.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except for defects, infirmities, or disorders noted 
at the time of the examination, acceptance, and enrollment, 
or where evidence or medical judgment is such as to warrant a 
finding that the injury or disease existed before acceptance 
and enrollment.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304 (b) (2000).  
The burden of showing that a disorder existed prior to 
service by clear and unmistakable evidence "is a formidable 
one." See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). 

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For certain disabilities, such as a psychosis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307 
(2000).

All of the disabilities at issue have previously been before 
the Board, the last time in October 1991.  Evidence on file 
at that time consisted of the veteran's service medical 
records; numerous outpatient records and hospital reports 
reflecting treatment by the United States Public Health 
Service (USPHS) from 1945 to 1970; outpatient records and 
hospital reports reflecting treatment by the VA from November 
1969 to March 1998; several private medical reports 
concerning treatment from May 1970 to May 1989; and 
transcripts of hearings held at the RO in June 1971 and March 
1991.  

Evidence added to the record since October 1991 consists of a 
report reflecting VA hospitalization from December 1997 to 
March 1998 and the transcript of a hearing held at the RO in 
July 2000.  


I.  The Back

There is no evidence of back disability of any kind during 
the veteran's qualifying service in the Merchant Marine.  

The evidence on file in October 1991 showed that in January 
1947, the veteran injured his back in a fall and sustained a 
lumbosacral strain.  During the veteran's service entrance 
examination in August 1952, however, his spine was reportedly 
normal.  In December 1952, the veteran was treated for a 5 
year history of back pain, which had reportedly had its onset 
when he fell into the hold of a ship.  After approximately 
one week of treatment, the health care provider reported that 
there was no evidence of organic disease of the back; and 
during the veteran's service separation examination in August 
1954, his spine was again normal.  Following service, 
evidence of back pain was not clinically recorded until 1964, 
when the veteran was hospitalized by the USPHS primarily for 
a schizophrenic reaction.  It was noted that he had injured 
his back 16 years earlier and that he still had occasional 
back pain.  

Despite the foregoing, there was no competent evidence that 
the veteran's back disability was in anyway related to 
service.  Therefore, the Board denied the appeal of 
entitlement to service connection for back disability.  
Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156.  If new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
the veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the Board's decision in 
October 1991 is new in the sense that it was not previously 
before VA decision makers.  However, such evidence is 
essentially cumulative in nature.  There remains no competent 
evidence of a nexus between the veteran's back disability and 
service, either directly or on the basis of aggravation.  
Whether considered by itself or in conjunction with evidence 
already on file, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it cannot be 
considered new and material for the purpose of reopening the 
claim.

II.  Tinnitus

Evidence on file in October 1991 is negative for any reports 
of tinnitus during the veteran's qualifying service in the 
Merchant Marine.  

In December 1949, the veteran was hospitalized by the USPHS 
for excision of sebaceous cyst on his left cheek.  At that 
time, he complained variously of ringing in his ears or 
ringing in his left ear.  In any event, that was clearly 
prior to his active duty in the military. 

During his service entrance examination in August 1952, the 
veteran's ears and eardrums were found to be normal, and his 
hearing acuity was 15/15 for the whispered voice.  There were 
no reports of tinnitus.  During psychiatric hospitalization 
from October to December 1952, the veteran reported that he 
often had ringing in his ears.  Otherwise, there was no 
evidence of tinnitus during service.  Indeed, during his 
service separation examination, the veteran's ears and drums 
were normal, and his hearing acuity was 15/15, bilaterally, 
for the whispered and spoken voice.  There were no reports of 
tinnitus.

Following service, the veteran complained of tinnitus on many 
occasions.  The first such complaints were recorded during a 
period of USPHS hospitalization from December 1955 to March 
1956.  In no case was there any competent evidence that such 
disability had had its onset in service or had increased in 
severity during service.  Consequently, in October 1991, the 
Board denied entitlement to service connection for tinnitus.

While new in the sense that it was not previously before VA 
decision makers, evidence added to the record since October 
1991 is essentially cumulative in nature. Indeed, the 
additional evidence does not show a nexus between the 
veteran's tinnitus and service, either directly or on the 
basis of aggravation.  As such, it does not fill the deficits 
in the evidence which existed in October 1991.  During his 
July 2000 hearing, the veteran testified that his tinnitus 
had had its onset in March 1945, a date prior to his 
qualifying Merchant Marine service.  He also testified that 
such disability had increased as the result of the noise he 
experienced while assigned to the artillery in service.  
Although his service separation papers show that he was 
assigned to the artillery, there is simply no evidence from 
service showing a chronic increase in that disability.  
Therefore, the additional evidence, whether considered by 
itself or in conjunction with evidence already on file, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, it is 
not new and material for the purpose of reopening the claim.

III.  Sinusitis

Evidence on file at the time of the Board's decision in 
October 1991 shows that in January 1945, the veteran had left 
pansinusitis as confirmed by X-rays.  From February to March 
1945, the veteran was hospitalized by USPHS for the treatment 
of acute pansinusitis.  While hospitalized in January and 
February 1947, it was noted that the veteran had a history of 
sinusitis.
There is no evidence of sinusitis of any kind during the 
veteran's qualifying service in the Merchant Marine.  During 
service in October 1952, it was noted that the veteran had a 
history of sinus trouble in 1944.  Otherwise, his service 
medical records are negative for any evidence of sinusitis.  
Indeed, during his service entrance and separation 
examinations, his sinuses were normal.

Sinus trouble was not clinically reported after service until 
December 1959, when he was hospitalized by USPHS for skin 
problems.  Chronic right maxillary sinusitis was confirmed by 
X-ray.  In August 1961, the veteran was again hospitalized by 
USPHS for skin problems.  It was noted that he had had a 
history of sinus trouble as a child.

The foregoing evidence strongly suggests that the veteran's 
sinusitis had its onset prior to service.  It does not show, 
however, that he had sinusitis during any period of 
qualifying service, nor does it show a nexus to such service.  
Moreover, there is no evidence in service of an increase in 
any preservice pathology.  Accordingly, in October 1991, 
there was no competent evidence to support service connection 
for sinusitis.

Evidence added to the record since October 1991 is, again, 
essentially cumulative in nature.  It continues to be 
negative for any evidence of a nexus between the veteran's 
sinusitis and service.  During his hearing in July 2000, he 
testified that his sinusitis was aggravated by a concussion 
from artillery fire in service; however, the record simply 
does not support that theory of the case.  Even when 
considered with the evidence previously of record, the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, it is not new and material and does not support 
reopening of the claim.

IV.  The Skin

There is no evidence of skin disease of any kind during the 
veteran's qualifying service in the Merchant Marine.  

During the veteran's service entrance examination in August 
1952, his skin was found to be normal.  However, while 
hospitalized for psychiatric treatment from October to 
December 1952, it was noted that the veteran had a rash on 
both feet, which had been present since September 1949.  It 
was noted that it occasionally moved to his arms.  During his 
service entrance and separation examinations his skin was 
normal.

After service, skin disease, diagnosed as contact dermatitis 
of the feet, was first clinically reported during 
hospitalization by USPHS from December 1955 to March 1956.  
It had reportedly had its onset 6 years earlier on the left 
foot and 4 years earlier on the right foot.  Subsequent 
medical records from USPHS, reflecting treatment for skin 
disease in August 1958; from December 1959 to January 1960; 
from June to August 1961; and from July to December 1964 also 
confirm that the veteran's skin disease had its onset in 
1949.  Although the various diagnoses included 
neurodermatitis, seborrheic dermatis, and dermatophytosis, 
there was no evidence of a nexus to service.  Accordingly, in 
October 1991, the Board denied entitlement to service 
connection both on a direct basis and by aggravation.

While the evidence added to the record since October 1991 is 
new in the sense that it was not previously before VA 
decision makers, it is essentially cumulative in nature.  
That is, it does not fill the deficits in the evidence on 
file in 1991.  The additional evidence, either by itself, or 
when considered with other evidence on file does not show a 
nexus between the veteran's skin disease and service.  As 
such, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
it is not new and material and does not support reopening of 
the claim.

V.  The Head Injury

Evidence of file in October 1991 shows that in January 1947, 
the veteran fell and sustained head and chest injuries.  X-
rays of the skull, however, were negative, and the diagnosis 
was possible cranial injury.  

There is no evidence of a head injury during the veteran's 
qualifying service in the Merchant Marine or in his service 
medical records.  During his service entrance examination, 
his head, face, neck, and scalp were normal, and a neurologic 
examination was normal.  In October 1952, during treatment 
for psychiatric disability, he complained of pain in the back 
of his head; however, he attributed such pain to the injury 
in 1947, and there is no evidence to suggest otherwise.  
Indeed, during his service separation examinations his head, 
face, neck, and scalp were normal.  A neurologic examination 
was also normal.

USPHS health records show that in May 1962, the veteran was 
hit on the head and sustained a mild concussion and 
headaches.  The headaches reportedly resolved after 
approximately 2 weeks.  

During his hearing in March 1991, the veteran testified that 
while in maritime school, he sustained a head injuries during 
participation in boxing.  He reported that such participation 
resulted in headaches.  

Despite the veteran's reports of head injuries, there was no 
competent evidence on file in October 1991 that the veteran's 
various head injuries occurred in service.  Accordingly, in 
October 1991, the Board denied entitlement to service 
connection for the residuals of a head injury.

Evidence received subsequent to the Board's October 1991 
decision is new in the sense that such evidence was not 
previously before VA decision makers; however, it is 
essentially cumulative in nature.  During his hearing in July 
2000, the veteran reiterated that he received a head injury 
while boxing during his qualifying service.  He also 
testified that he sustained a head injury from the concussion 
of an artillery blast.  As above, however, there remains no 
competent evidence to support such testimony.  Indeed, the 
file remains negative for any competent evidence of a nexus 
between the claimed residuals of a head injury and service.  
As such, the additional evidence, either by itself, or when 
considered with evidence already on file does not fill the 
deficits in the evidence on file in 1991.  Therefore, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, it is 
not new and material and does not support reopening of the 
claim.

VI.  Psychiatric Disability

There is no evidence of psychiatric disability of any kind 
during the veteran's qualifying service in the Merchant 
Marine.  

In December 1949, the veteran was treated by USPHS for a 
sebaceous cyst on his left cheek.  It was noted that he had 
been treated two months earlier for an anxiety reaction.  

During service from October to December 1952, the veteran was 
hospitalized for excessive worrying.  The diagnosis was 
passive-aggressive reaction.  Additional diagnoses included 
immaturity reaction manifested by passive-aggressive 
tendencies, and an inadequate personality.  There was no 
evidence of psychosis or neurosis, and during his service 
separation examination, the veteran was psychiatrically 
normal.  

Following service, the veteran was treated on many occasions 
by VA and USPHS for various psychiatric disorders, including 
chronic anxiety and a schizophrenic reaction.  There was no 
evidence, however, that such disorders were in any way 
related to service, either directly or on the basis of 
aggravation.  Consequently, in October 1991, the Board denied 
entitlement to service connection for psychiatric disability.  
In arriving at its decision, the Board noted that personality 
disorders, such as the one demonstrated by the veteran in 
service were not considered disabilities within the meaning 
of the law and regulations awarding monetary benefits.  
38 C.F.R. § 3.303(c) (1991).

Evidence received subsequent to the Board's October 1991 
decision is negative for any medical evidence of psychiatric 
disability of any kind.  During his hearing in July 2000, the 
veteran testified that he was treated for shell-shock in 
service; however, there is no competent evidence to support 
such a finding.  He continued to report that his head injury 
was the result of boxing during his Merchant Marine service 
in 1945; however, as noted above that argument was previously 
noted and rejected, and no competent evidence has been added 
to the record to show otherwise.  While new in the sense that 
the additional evidence was not previously before VA decision 
makers, it is essentially cumulative in nature.  That is, it 
does not fill the deficits in the evidence on file in 1991.  
The additional evidence, either by itself, or when considered 
with other evidence on file does not show a nexus between the 
veteran's psychiatric disability and service.  In this 
regard, it should be noted that personality disorders are 
still not considered disabilities within the means of the law 
and regulations governing the award of monetary benefits.  As 
such, the additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, it is not new and material and does 
not support reopening of the claim.

VII.  Miscellaneous Concerns

The only reports of a relationship between any of the claimed 
disabilities and service comes from the veteran (See the 
transcript of his hearing held at the RO in July 2000.  While 
he is qualified to report symptoms that are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise, such as diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, without more, his assertions 
are not sufficient to support a grant of service connection.

In support of his appeal, the veteran cites Pub. L. 105-368, 
the Veterans Benefits Enhancement Act of 1998.  That law gave 
the veteran credit for his Merchant Marine service from 
August 1945 to December 1946; however, it did so only for the 
purpose of VA burial benefits, rather than VA disability 
benefits.  As such, it is not applicable to the current 
appeal.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the VCAA.  By virtue of information sent 
to the veteran, including the Statement of the Case and 
Supplemental Statement of the Case, the veteran and his 
representative were notified of evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  Such evidence 
included the veteran's service medical records and numerous 
inpatient and outpatient treatment records from 1945 to 1998 
from USPHS, as well as the VA.  The veteran has not 
identified any outstanding evidence which could be used to 
support any of the issues on appeal.  Finally, the Board 
notes that in July 2000, the veteran had a hearing at the RO 
in association with his appeal.  Accordingly, the Board is of 
the opinion that the VA has met its duty to assist the 
veteran in the development of this appeal and that there is 
no need for further development at this time.



ORDER

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for the residuals of a back injury is denied.

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for tinnitus is denied.

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for sinusitis is denied.

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for skin disease, including eczema and 
neurodermatitis, is denied.

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for the residuals of a head injury is denied.

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for psychiatric disability is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

